         Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 8 of 63



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
JILL STEIN, et al.,                                  :
                                                     :   CIVIL ACTION
                                                     :
                               Plaintiffs,
                                                     :
                       v.                            :   No. 16-cv-6287(PD)
KATHY BOOCKVAR, in her official capacity             :
as Secretary of the Commonwealth, and                :
JONATHAN MARKS, in his official capacity             :
as Commissioner of the Bureau of                     :
Commissions, Elections and Legislation,              :
                                                     :
                               Defendants.           :
                                                     :
                                                     :

          DEFENDANTS’ [PROPOSED] SUR-REPLY IN OPPOSITION TO
      PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT

       In their Reply Memorandum of Law in Further Support of Motion to Enforce the

Settlement Agreement (the “Reply”), Plaintiffs largely rehash the arguments of their original

Motion. Defendants addressed those arguments in their Response, and will not revisit them here.

However, Plaintiffs also make a number of new arguments and factual misstatements, to which

Defendants must respond.

       According to Plaintiffs, it is Defendants’ fault that Plaintiffs failed to object to the

ExpressVote XL during the settlement process and delayed filing suit for a year. But Plaintiffs’

attempt to point fingers fails. First, Plaintiffs complain that Defendants did not provide a video

of a pre-settlement ExpressVote XL examination as quickly as Plaintiffs would have liked. See

Reply at 7-9. The Settlement Agreement, however, does not require Defendants to give

Plaintiffs any information about pre-settlement examinations or to provide videos of any

examinations. See ECF 112-1, 5-14. Defendants provided the videos as a courtesy. Had
         Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 9 of 63



Plaintiffs believed that they needed examination videos to monitor the settlement, they surely

would have included something to that effect in the Settlement Agreement. Moreover, Plaintiffs’

own filings demonstrate that the video is irrelevant. Their Motion does not attach the video or

refer to it, and their allegations deal entirely with issues that were public knowledge long before

November 2018. In an article from May 13, 2018, for example, Jennifer Cohn complained about

the ExpressVote’s bar codes and its purported lack of a “paper ballot”:

               [T]he ES&S ExpressVote Universal Voting System … generate[s]
               something that some vendors, election officials, and the media
               misleadingly call a “paper ballot.” What they don’t mention is that
               the “paper ballot” includes both text and a barcode, and the
               barcode (which humans can’t read) is the only part of the ballot
               counted as your vote.

Jennifer Cohn, “States are flocking to by the new ‘universal use’ touchscreen ballot marking

devices ….,” Exhibit 1 to attached Declaration of Christina C. Matthias.

       Second, Plaintiffs try to wriggle out of their October 9, 2018 email by claiming that the

email was not about the ExpressVote XL at all, but about something called the “ES&S

ExpressVote,” “which is a different system.” Reply at 9-10 n.2. But there is no “different

system” called the “ES&S ExpressVote.” The ExpressVote XL, along with other devices with

the “ExpressVote” moniker, is a component of a suite of products called the EVS 6.0.2.1 system,

which is an updated version of the EVS 6.0.0.0 system. See ECF 123-1 at 10-11 ¶¶ 54-59. As of

October 9, the Commonwealth had told Plaintiffs’ counsel that Pennsylvania was considering the

EVS 6.0.2.1, and it was public knowledge that the 6.0.2.1, like its predecessor the 6.0.0.0,

included the ExpressVote XL. See id. ¶¶ 58-60; U.S. Election Assistance Commission

Certification of EVS 6.0.0.0 dated July 2, 2018, Ex. 3 to Matthias Decl., at 2 (listing

ExpressVote XL as component device); November 30, 2018 Certification Report for EVS

6.0.2.1, ECF 123-1 Ex. 1 at 1 (“The system presented for certification in Pennsylvania included



                                                -2-
        Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 10 of 63



… the ExpressVote XL™ (ExpressVote XL) hybrid paper-based polling place voting device”);

https://www.eac.gov/voting-equipment/evs-6021-modification/ (documentation for the EVS

6.0.2.1 dating back to September 2018 and including description of components). Moreoever,

Plaintiffs’ counsel’s email links to a discussion of the ExpressVote system, which shows that the

ExpressVote XL and other “ExpressVote” BMDs share the features that Plaintiffs complain

about in their Motion. See Andrew Appel, “Serious design flaw in ESS ‘ExpressVote’

touchscreen …,” Ex. 2 to Matthias Decl. Plaintiffs cannot avoid the fact that they have switched

positions with respect to the ExpressVote XL.

       Finally, Plaintiffs contend that Defendants “sandbagged” Plaintiffs because Defendants

did not tell Plaintiffs when they should file their Motion. Reply at 11-12. But nothing in the

Settlement Agreement or the law requires Defendants to manage Plaintiffs’ litigation strategy.

Plaintiffs were well aware of the fact that elections were approaching and that Pennsylvania

counties were purchasing voting machine systems. Indeed, in March 2019, Plaintiffs’ expert

wrote that “[s]ince many counties are looking to purchase machines, and their decisions might be

better informed by public feedback, time is of the essence.” Reply at 1. Moreover, Plaintiffs

have already been subject to one finding of laches in this case; they should not have needed

Defendants to explain to them that delaying their Motion could cause unnecessary harm.

       As a fallback position, Plaintiffs now assert that this Court could postpone decertification

of the ExpressVote XL until the November 2020 elections. See Reply at 12-13. But that would

not improve the situation; as Defendants have shown, adoption of a new voting system will take

years, not months. See J. Lynch Decl., ECF 123-2, ¶¶ 28-33. Alternatively, Plaintiffs suggest

that the Commonwealth “provide all voters who wish to use a genuine voter-verifiable paper

ballot the opportunity to do so.” See Reply at 13. But there is no need for the Court to grant this




                                                -3-
        Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 11 of 63



relief; it is already in place. Recently adopted amendments to the Elections Code provide that all

voters may vote using mail-in ballots or absentee ballots, both of which are on paper. See

Pennsylvania Election Code - Omnibus Amendments, Act of Oct. 31, 2019, P.L. 552, No. 77, Cl.

25, Article XIII-D (2019) (codified at 25 P.S. §§ 3150.11 et seq.) Accordingly, any voter who

wishes to vote on paper may do so.

       For the foregoing reasons and the reasons stated in their Response, Defendants

respectfully request that the Court Deny Plaintiffs’ Motion.

                                             Respectfully submitted,


                                              HANGLEY ARONCHICK SEGAL PUDLIN &
                                              SCHILLER


                                              By: /s/ Mark A. Aronchick
                                                 Mark A. Aronchick
                                                 Robert A. Wiygul
                                                 Christina C. Matthias
                                                 One Logan Square, 27th Floor
                                                 Philadelphia, PA 19103
                                                 (215) 568-6200


                                              TUCKER LAW GROUP
                                                Joe H. Tucker
                                                Dimitrios Mavroudis
                                                1801 Market Street, Suite 2500
                                                Philadelphia, PA 19103
                                                (215) 875-0609

                                                  Counsel for Defendants




                                               -4-
        Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 12 of 63



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JILL STEIN, et al.,                                 :
                                                     :
                                                     :   CIVIL ACTION
                                Plaintiffs,
                                                     :
                 v.                                  :
                                                     :   No. 16-cv-6287(PD)
 KATHY BOOCKVAR, in her official
 capacity as Secretary of the Commonwealth,          :
                                                     :
 and JONATHAN MARKS, in his official
                                                     :
 capacity as Commissioner of the Bureau of
                                                     :
 Commissions, Elections and Legislation,
                                                     :
                                                     :
                                Defendants.          :
                                                     :

  DECLARATION OF CHRISTINA C. MATTHIAS IN SUPPORT OF DEFENDANTS’
         SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ MOTION TO
               ENFORCE THE SETTLEMENT AGREEMENT

       I, Christina C. Matthias, declare under the penalty of perjury pursuant to 28 U.S.C.

§ 1746 that:

       1.       I am an attorney at the law firm Hangley Aronchick Segal Pudlin & Schiller,

counsel for Defendants in this action. I submit this Declaration in support of Defendants’ Sur-

Reply in Opposition to Plaintiffs’ Motion to Enforce the Settlement Agreement.

       2.       Attached as Exhibit 1 hereto is a true and correct copy of an article by Jennifer

Cohn dated May 13, 2018, which was downloaded from

https://medium.com/@jennycohn1/states-are-flocking-to-buy-the-new-universal-use-

touchscreen-ballot-markers-which-have-all-the-bb6708b9665c.

       3.       Attached as Exhibit 2 hereto is a true and correct copy of an article by Andrew

Appel dated September 14, 2018, which was downloaded from https://freedom-to-

tinker.com/2018/09/14/serious-design-flaw-in-ess-expressvote-touchscreen-permission-to-cheat/.
        Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 13 of 63




       4.       Attached as Exhibit 3 hereto is a true and correct copy of the United States

Election Assistance Commission's Certificate of Conformance for the ES&S EVS 6.0.0.0 dated

July 2, 2018.

       I declare under penalty of perjury under the law of the United States of America that the

foregoing is true and correct.



Executed on December 20, 2019.



                                              Christina C. Matthias




                                                 2
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 14 of 63




           EXHIBIT 1
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 15 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 16 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 17 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 18 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 19 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 20 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 21 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 22 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 23 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 24 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 25 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 26 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 27 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 28 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 29 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 30 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 31 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 32 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 33 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 34 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 35 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 36 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 37 of 63




          3M-TripleM
          @SwissTriple_M

    WI accepted changed DS200 Modems starting in 2015. WI
    decided the Change..did not require any additional testing.¨
    elections.wi.gov/sites/default/…
      159 2:14 PM - Dec 29, 2016

       206 people are talking about this
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 38 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 39 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 40 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 41 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 42 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 43 of 63
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 44 of 63




           EXHIBIT 2
12/20/2019                                   Serious design
                             Case 2:16-cv-06287-PD          flaw in ESS ExpressVote
                                                         Document        135 Filed  touchscreen:
                                                                                        12/20/19 “permission
                                                                                                       Page  to cheat”
                                                                                                                 45 of 63
DECEMBER 20, 2019                                                                                                                                                     POSTS        COMMENTS




  Serious design flaw in ESS ExpressVote touchscreen:                                                                                       Freedom to Tinker is hosted by Princeton's
                                                                                                                                            Center for Information Technology Policy, a
  “permission to cheat”                                                                                                                     research center that studies digital
                                                                                                                                            technologies in public life. Here you'll find
  SEPTEMBER 14, 2018 BY ANDREW APPEL
                                                                                                                                            comment and analysis from the digital frontier,
  Kansas, Delaware, and New Jersey are in the process of purchasing voting machines with a serious design flaw, and they                    written by the Center's faculty, students, and
  should reconsider while there is still time!                                                                                              friends.

  Over the past 15 years, almost all the states have moved away from paperless touchscreen voting systems (DREs) to
  optical-scan paper ballots. They’ve done so because if a paperless touchscreen is hacked to give fraudulent results, there’s
  no way to know and no way to correct; but if an optical scanner were hacked to give fraudulent results, the fraud could be
  detected by a random audit of the paper ballots that the voters actually marked, and corrected by a recount of those paper
  ballots.

  Optical-scan ballots marked by the voters are the most straightforward way to make sure that the computers are not
  manipulating the vote. Second-best, in my opinion, is the use of a ballot-marking device (BMD), where the voter uses a
  touchscreen to choose candidates, then the touchscreen prints out an optical-scan ballot that the voter can then deposit in a              Search this website …                  Search

  ballot box or into an optical scanner. Why is this second-best? Because (1) most voters are not very good at inspecting
  their computer-marked ballot carefully, so hacked BMDs could change some choices and the voter might not notice, or
                                                                                                                                            What We Discuss
  might notice and think it’s the voter’s own error; and (2) the dispute-resolution mechanism is unclear; pollworkers can’t tell if
  it’s the machine’s fault or your fault; at best you raise your hand and get a new ballot, try again, and this time the machine
                                                                                                                                            AACS bitcoin CD         Copy Protection
  “knows” not to cheat.                                                                                                                     censorship CITP Competition

  Third best is “DRE with paper trail”, where the paper ballot prints out behind glass; the voter can inspect it, but it can be
                                                                                                                                            Copyright               Cross-Border Issues

  difficult and discouraging to read a long ballot behind glass, and there’s pressure just to press the “accept” button and get on          cybersecurity policy   DMCA DRM
  with it. With hand-marked optical-scan ballots there’s much less pressure to hurry: you’re not holding up the line at the                 Education Events Facebook FCC
  voting machine, you’re sitting at one of the many cheap cardboard privacy screens with a pen and a piece of paper, and you                Government Government
  don’t approach the optical scanner until you’re satisfied with your ballot. That’s why states (such as North Carolina) that had           transparency Grokster Case Humor
  previously permitted “DRE with paper trail” moved last year to all optical-scan.                                                          Innovation Policy Law
  Now there’s an even worse option than “DRE with paper trail;” I call it “press this button if it’s OK for the machine to cheat”
                                                                                                                                            Managing the Internet
  option. The country’s biggest vendor of voting machines, ES&S, has a line of voting machines called ExpressVote. Some
                                                                                                                                            Media Misleading Terms NSA Online
  of these are optical scanners (which are fine), and others are “combination” machines, basically a ballot-marking device and
                                                                                                                                            Communities Patents Peer-to-Peer
  an optical scanner all rolled into one.                                                                                                   Predictions Princeton           Privacy
                                                                                                                                            Publishing Recommended Reading
  This video shows a demonstration of ExpressVote all-in-one touchscreens purchased by Johnson County, Kansas. The
  voter brings a blank ballot to the machine, inserts it into a slot, chooses candidates. Then the machine prints those choices             Secrecy    Security Spam Super-
  onto the blank ballot and spits it out for the voter to inspect. If the voter is satisfied, she inserts it back into the slot, where it   DMCA surveillance Tech/Law/Policy
  is counted (and dropped into a sealed ballot box for possible recount or audit).                                                             Technology and
                                                                                                                                            Blogs
  So far this seems OK, except that the process is a bit cumbersome and not completely intuitive (watch the video for                       Freedom transparency                   Virtual
  yourself). It still suffers from the problems I describe above: voter may not carefully review all the choices, especially in             Worlds   Voting Wiretapping WPM
  down-ballot races; counties need to buy a lot more voting machines, because voters occupy the machine for a long time (in
  contrast to op-scan ballots, where they occupy a cheap cardboard privacy screen).
                                                                                                                                            Contributors
  But here’s the amazingly bad feature: “The version that we have has an option for both ways,” [Johnson County Election                    Select Author...
  Commissioner Ronnie] Metsker said. “We instruct the voters to print their ballots so that they can review their paper ballots,
  but they’re not required to do so. If they want to press the button ‘cast ballot,’ it will cast the ballot, but if they do so they are    Archives by Month
  doing so with full knowledge that they will not see their ballot card, it will instead be cast, scanned, tabulated and dropped in
                                                                                                                                               2019: J F M A M J J A S O N D
  the secure ballot container at the backside of the machine.” [TYT Investigates, article by Jennifer Cohn, September 6,
                                                                                                                                               2018: J F M A M J J A S O N D
  2018]
                                                                                                                                               2017: J F M A M J J A S O N D
  Now it’s easy for a hacked machine to cheat undetectably! All the fraudulent vote-counting program has to do is wait until                   2016: J F M A M J J A S O N D
  the voter chooses between “cast ballot without inspecting” and “inspect ballot before casting”. If the latter, then don’t                    2015: J F M A M J J A S O N D
  cheat on this ballot. If the former, then change votes how it likes, and print those fraudulent votes on the paper                           2014: J F M A M J J A S O N D
  ballot, knowing that the voter has already given up the right to look at it.                                                                 2013: J F M A M J J A S O N D
                                                                                                                                               2012: J F M A M J J A S O N D
  Johnson County should not have bought these machines; if they’re going to use them, they must insist that ES&S disable
                                                                                                                                               2011: J F M A M J J A S O N D
  this “permission to cheat” feature.

https://freedom-to-tinker.com/2018/09/14/serious-design-flaw-in-ess-expressvote-touchscreen-permission-to-cheat/                                                                             1/3
12/20/2019                                   Serious design
                             Case 2:16-cv-06287-PD          flaw in ESS ExpressVote
                                                         Document        135 Filed  touchscreen:
                                                                                        12/20/19 “permission
                                                                                                       Page  to cheat”
                                                                                                                 46 of 63
  Union County New Jersey and the entire state of Delaware are (to the best of my knowledge) in the process of purchasing                2010: J F M A M J J A S O N D

  ExpressVote XL machines, which are like the touchscreens shown in the video but with a much larger screen that can show                2009: J F M A M J J A S O N D

  the whole ballot at once. New Jersey and Delaware should not buy these machines. If they insist on buying                              2008: J F M A M J J A S O N D

  them, they must disable the “permission to cheat” feature.                                                                             2007: J F M A M J J A S O N D
                                                                                                                                         2006: J F M A M J J A S O N D
  Of course, if the permission-to-cheat feature is disabled, that reverts to the cumbersome process shown in the video: (1)              2005: J F M A M J J A S O N D
  receive your bar-code card and blank ballot from the election worker; (2) insert the blank ballot card into the machine; (3)           2004: J F M A M J J A S O N D
  insert the bar-code card into the machine; (4) make choices on the screen; (5) press the “done” button; (6) wait for the paper         2003: J F M A M J J A S O N D
  ballot to be ejected; (7) compare the choices listed on the ballot with the ones you made on the screen; (8) put the ballot            2002: J F M A M J J A S O N D
  back into the machine.

  Wouldn’t it be better to use conventional optical-scan balloting, as most states do? (1) receive your optical-scan ballot from      author log in
  the election worker; (2) fill in the ovals with a pen, behind a privacy screen; (3) bring your ballot to the optical scanner; (4)
  feed your ballot into the optical scanner.

  I thank Professor Philip Stark (interviewed in the TYT article cited above) for bringing this to my attention.




  FILED UNDER: OTHER TOPICS           TAGGED WITH: VOTING SYSTEMS




  Comments

    Jill M says:
    September 15, 2018 at 11:49 am

    This authors basic lack of research and understanding about how these machines work combined with a serious
    absense of facts will undoubtedly sway all 10 of his readers to think there something wrong with these devices when in
    fact there’s not. Election officials using these machines and others conduct significant testing before and after elections
    to make sure the results are accurate, an ssential fact that this type of fake news false narrative brand of journalism
    always fails to mention. Next time do your homework.


        Kat Smith says:
        September 15, 2018 at 1:20 pm

        Who are you? And why should we believe you? This article is articulate and persuasive. Hand-marked paper ballots
        (which are then scanned and saved) are the easiest and most secure method of voting.




        Ima Voter says:
        September 16, 2018 at 1:53 am

        Oh, pleeease Jill.. Get a clue. Or get another job and stop working for ES&S. This author is an esteemed computer
        scientist and he knows a hell of a lot more than you. What “election officials” do this so-called significant testing you
        allege is being done? Some little lady in a courthouse in Topeka? I’m sure she will have a prayer of a chance to find
        and defeat malware or other attacks from Russia’s top cyber spies or for that matter a good domestic hacker.
        Cybersecurity is real and the best way to protect our elections are with paper ballots hand-marked by the voter, and
        risk limiting audits of our elections.




        DSN says:
        September 18, 2018 at 2:38 pm

        Dr Appel clearly needs to do more homework on how these machines work. I’m only seeing 114 peer reviewed
        publications on various areas of Computer Science, including voting machine security.

        https://dblp.uni-trier.de/pers/hd/a/Appel:Andrew_W=




    Ima Voter says:
    September 16, 2018 at 1:54 am

    Oh, and Jill…. learn to spell.




https://freedom-to-tinker.com/2018/09/14/serious-design-flaw-in-ess-expressvote-touchscreen-permission-to-cheat/                                                         2/3
12/20/2019                                      Serious design
                                Case 2:16-cv-06287-PD          flaw in ESS ExpressVote
                                                            Document        135 Filed  touchscreen:
                                                                                           12/20/19 “permission
                                                                                                          Page  to cheat”
                                                                                                                    47 of 63
    Harvie Branscomb says:
    September 19, 2018 at 10:16 am

    The article is being generous to the Express Vote design. In reality, both options leave the software with a way to cheat.
    When the voter prints the bar coded selections-only card, the machine knows when this took place, and the machine
    also knows when the card is reinserted back into the machine. So it can know how long the voter spent reading the card
    – if any time at all. So it still can know when to cheat. To solve this, a separate scanner such as a DS-200 must be used.
    That’s the scanner that can read a hand marked ballot – the best solution.

    Notice that unlike a full face ballot, the Express Vote card doesn’t have room for a ballot issue text. Instead it will
    indicate only “Initiative 23A yes” or similar. Most voters will not be familiar with these short titles and will not be able to
    verify them. And it is the unintelligible barcodes that actually contain the votes. If the voter had a guide to the ballot
    questions at the time and actually verified the printed text, it would still require a post-election ballot level risk limiting
    comparison audit to be sure the machine did not missprint the bar codes.

    And there is another problem. Because the ExpressVote card doesn’t resemble an absentee ballot, whichever format is
    rare will become a risk for ballot identification and loss of voter privacy.

    Yes I agree with the author, voter hand marked ballots are far more desirable for an evidence based election. They
    reveal when the voter failed to understand, made a mistake or had a minor physical disability and always offer an
    alternative means of expression and human interpretation. Hand marked ballots are naturally verified. Machine marked
    ballots are unlikely to be verified when onscreen verification had already been completed.


        Harvie Branscomb says:
        September 19, 2018 at 5:23 pm

        I didn’t explain in my above comment that the two cheats aren’t the same. If the voter never touches the paper, the
        machine can vote on paper as it likes if this isn’t somehow prevented by excellent testing. Of course excellent and
        extensive testing in election conditions would be a remedy.

        In case the voter touches paper but doesn’t take time to verify, the voter intent is committed to in printing but the
        machine can learn to anticipate which vote patterns ( including gestures while onscreen marking) are not likely to be
        verified and then cheat in the future by choosing carefully which ballot card to interfere with. Tabulation RLA would
        discover most instances of regular cheats that would change an outcome, but only if the RLA is well executed.
        Cheats executed only in cases where the voter likely will not verify are more sophisticated and can escape the audit
        net.
        Also it should be clarified whether the ExpressVote can modify or update the voter intent representation on the card,
        in which case the guided cheating on an already printed card is easier.

        When BMD like Express Vote are prevalent, remediation of such potential cheats may require deliberate in-election
        testing or rewards given to voters for discovery and also of course serious follow-up when discrepancies are
        encountered. A voter mark to indicate completion of verification on paper would be a very good initial step leading to
        closing of this risk.




        Harvie Branscomb says:
        September 19, 2018 at 5:39 pm

        Thanks to everyone who is helping to address the thorny issue of ballot images on Ballot Marking Device (BMD)
        screens that deserve verification not just before – but after – they are printed on paper and are expected to be
        treated by a tabulation RLA as paper ballots representing verified intent. I think things need to be done to motivate
        that verification, and to inform the audit when we know something about how much verification was done.


               John says:
               September 22, 2018 at 11:57 pm

               The scanner could in principle record the number of seconds between printing of the ballot and scanning of the
               ballot along with each ballot image. Of course, this also requires trusting the software and hardware, which is
               the problem we’re trying to solve…




   Return to top of page                                                                                   Copyright © 2019 ·Education Theme on Genesis Framework · WordPress · Log in




https://freedom-to-tinker.com/2018/09/14/serious-design-flaw-in-ess-expressvote-touchscreen-permission-to-cheat/                                                                   3/3
Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 48 of 63




           EXHIBIT 3
                                United States Election Assistance Commission



                                     Certificate of Conformance

                                           ES&S EVS 6.0.0.0

The voting system identified on this certificate has been evaluated at an accredited voting system testing la-
boratory for conformance to the Voluntary Voting System Guidelines Version 1.0 (VVSG 1.0) . Components
evaluated for this certification are detailed in the attached Scope of Certification document. This certificate
applies only to the specific version and release of the product in its evaluated configuration. The evaluation
has been verified by the EAC in accordance with the provisions of the EAC Voting System Testing and Cer-
tification Program Manual and the conclusions of the testing laboratory in the test report are consistent with
the evidence adduced. This certificate is not an endorsement of the product by any agency of the U.S. Gov-
ernment and no warranty of the product is either expressed or implied.


Product Name: EVS

Model or Version:   6.0.0.0

Name of VSTL:       SLI Compliance
                                                                                                                  Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 49 of 63




EAC Certification Number:     ESSEVS6000                                     Executive Director
                                                                    U.S. Election Assistance Commission

Date Issued: July 2, 2018                                            Scope of Certification Attached
        Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 50 of 63



Manufacturer: Election Systems & Software         Laboratory: SLI Compliance
System Name: EVS 6.0.0.0                          Standard: VVSG 1.0 (2005)
Certificate: ESSEVS6000                           Date:      July 2, 2018




                        Scope of Certification
This document describes the scope of the validation and certification of the system defined
above. Any use, configuration changes, revision changes, additions or subtractions from the
described system are not included in this evaluation.

Significance of EAC Certification
An EAC certification is an official recognition that a voting system (in a specific configuration or
configurations) has been tested to and has met an identified set of Federal voting system
standards. An EAC certification is not:
    • An endorsement of a Manufacturer, voting system, or any of the system’s components.
    • A Federal warranty of the voting system or any of its components.
    • A determination that a voting system, when fielded, will be operated in a manner that
       meets all HAVA requirements.
    • A substitute for State or local certification and testing.
    • A determination that the system is ready for use in an election.
    • A determination that any particular component of a certified system is itself certified for
       use outside the certified configuration.

Representation of EAC Certification
Manufacturers may not represent or imply that a voting system is certified unless it has
received a Certificate of Conformance for that system. Statements regarding EAC certification in
brochures, on Web sites, on displays, and in advertising/sales literature must be made solely in
reference to specific systems. Any action by a Manufacturer to suggest EAC endorsement of its
product or organization is strictly prohibited and may result in a Manufacturer’s suspension or
other action pursuant to Federal civil and criminal law.

System Overview
The ES&S EVS 6.0.0.0 voting system is composed of software applications, central count
location devices and polling place devices with accompanying firmware, and COTS hardware
and software.
Electionware®
Electionware election management software is an end-to-end election management software
application that provides election definition creation, ballot formation, equipment
configuration, result consolidation, adjudication and report creation. Electionware is composed
of five software groups: Define, Design, Deliver, Results and Manage.


                                                                                         Page 1 of 13
         Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 51 of 63

ExpressVote XL™
ExpressVote XL is a hybrid paper-based polling place voting device that provides a full-face
touchscreen vote capture that incorporates the printing of the voter’s selections as a cast vote
record, and tabulation scanning into a single unit.
ExpressTouch®
ExpressTouch Electronic Universal Voting System (ExpressTouch) is a DRE voting system which
supports electronic vote capture for all individuals at the polling place.
ExpressVote® Hardware 1.0
ExpressVote Universal Voting System Hardware 1.0 (ExpressVote HW1.0) is a hybrid paper-
based polling place voting device that provides touch screen vote capture that incorporates the
printing of the voter’s selections as a cast vote record, to be scanned for tabulation in any one
of the ES&S precinct or central scanners.
ExpressVote® Hardware 2.1
ExpressVote Universal Voting System Hardware 2.1 (ExpressVote HW2.1) is a hybrid paper-
based polling place voting device that provides touch screen vote capture that incorporates the
printing of the voter’s selections as a cast vote record, and tabulation scanning into a single
unit. ExpressVote HW2.1 is capable of operating in either marker or tabulator mode, depending
on the configurable mode that is selected in Electionware.

There are two separate versions of the ExpressVote hardware version 2.1: 2.1.0.0 and version
2.1.2.0 (6.4 & 6.8). Please note that all future references to ExpressVote HW 2.1 as used
throughout the document refers to both hardware versions.
DS200®
DS200 is a polling place paper-based voting system, specifically a digital scanner and tabulator
that simultaneously scans the front and back of a paper ballot and/or vote summary card in any
of four orientations for conversion of voter selection marks to electronic Cast Vote Records
(CVR).
DS450®
DS450 is a central scanner and tabulator that simultaneously scans the front and back of a
paper ballot and/or vote summary card in any of four orientations for conversion of voter
selection marks to electronic Cast Vote Records (CVR).
DS850®
DS850 is a central scanner and tabulator that simultaneously scans the front and back of a
paper ballot and/or vote summary card in any of four orientations for conversion of voter
selection marks to electronic Cast Vote Records (CVR).
Event Log Service (ELS)
ELS monitors and logs users’ interactions with the Election Management System. Events that
happen when a connection to the database is not available are logged to the Windows
Operating System log through the ELS.




                                                                                      Page 2 of 13
        Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 52 of 63

Removable Media Service (RMS)
RMS is a utility that runs in the background of the Windows operating system. RMS reads
specific information from any attached USB devices so that ES&S applications such as
Electionware can use that information for media validation purposes.

Configurations
Within the scope of the ES&S EVS 6.0.0.0 voting system, three unique configurations are
supported, in order to accommodate limitations of components with the ES&S EVS 6.0.0.0
voting system.
Configuration A
ES&S EVS 6.0.0.0: Test Configuration A encompasses all functionality of the voting system with
the exceptions noted below. This configuration is comprised of the entire suite of voting system
products.
    • Electionware
    • ExpressVote Marker (HW 1.0)
    • ExpressVote Marker/Tabulator (HW 2.1)
    • ExpressVote XL
    • ExpressTouch
    • DS200
    • DS450
    • DS850
Configuration B
   •   Electionware
   •   ExpressVote Marker (HW 1.0)
   •   ExpressVote Marker/Tabulator (HW 2.1)
   •   DS200
   •   DS450
   •   DS850
Configuration C
   •   Electionware
   •   ExpressVote XL
Mark Definition
ES&S’ declared level mark recognition for the DS200, DS450 and DS850 is a mark across the oval
that is 0.02” long x 0.03” wide at any direction.

Tested Marking Devices
Bic Grip Roller Pen

Language Capability
EVS 6.0.0.0 supports English, Spanish, Chinese (Cantonese), Korean, Japanese, Hindi, Bengali,
Vietnamese, Tagalog, Creole, Russian, and French. Configuration C also supports Punjabi and
Gujarati.

                                                                                     Page 3 of 13
         Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 53 of 63


Proprietary Components Included
This section provides information describing the components and revision level of the primary
components included in this Certification.

                     Software or Firmware
System Component                            Hardware Version      Model          Comments
                           Version
Electionware                5.0.0.0
ES&S Event Log              1.6.0.0
Service
Removable Media            1.5.0.0
Service
ExpressVote HW             1.5.0.0                 1.0                        Paper-based vote
1.0                                                                         capture and selection
                                                                                   device
ExpressVote                1.5.0.0
Previewer (1.0)
ExpressVote HW             2.4.0.0               2.1.0.0                     Hybrid paper-based
2.1                                              2.1.2.0                       vote capture and
                                                                             selection device and
                                                                                precinct count
                                                                                   tabulator
ExpressVote                2.4.0.0
Previewer (2.1)
DS200                      2.17.0.0          1.2.1, 1.2.3, 1.3                 Precinct Count
                                                                                  Tabulator
DS450                      3.1.0.0                 1.0                          Central Count
                                                                                 Scanner and
                                                                                  Tabulator
DS850                      3.1.0.0                 1.0                          Central Count
                                                                                 Scanner and
                                                                                  Tabulator
ExpressVote XL             1.0.0.0                 1.0                        Hybrid full-faced
                                                                              paper-based vote
                                                                            capture and selection
                                                                             device and precinct
                                                                               count tabulator
ExpressTouch               1.0.0.0                 1.0                               DRE
ExpressVote                                        1.0           98-00049      Portable Voting
Rolling Kiosk                                                                       Booth
Voting Booth                                       N/A           98-00051     Stationary Voting
                                                                                    Booth
ExpressVote Single                                 N/A            87033     Voting Table for One
Table                                                                                Unit
ExpressVote                                        N/A            87032     Voting Table for Two
Double Table                                                                        Units
ADA Table                                          N/A            87031     Voting Table for One
                                                                                     Unit
DS200 Ballot Box                                   1.0           98-00009   Collapsible Ballot Box
DS200 Ballot Box                            1.2, 1.3, 1.4, 1.5    57521       Plastic ballot box
DS200 Ballot Box                              1.0, 1.1, 1.2       76245       Metal ballot box
DS200 Tote Bin                                     1.0            00074      Tote Bin Ballot Box
DS450 Cart                                         N/A             3002


                                                                                     Page 4 of 13
           Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 54 of 63

                        Software or Firmware
System Component                                  Hardware Version           Model                Comments
                              Version
DS850 Cart                                               N/A               6823
Universal Voting                                         1.0             98-00077               Detachable ADA
Console                                                                                        support peripheral
Tabletop Easel                                           N/A              14040
ExpressTouch                                             N/A             98-00081              Stationary Voting
Voting Booth                                                                                         Booth
SecureSetup                   2.0.0.1                                                             Proprietary
                                                                                               Hardening Script

COTS Software
      Manufacturer                          Application                              Version
Microsoft Corporation                      Server 2008                          R2 w/ SP1 (64-bit)
Microsoft Corporation                Windows 7 Professional                        SP1 (64-bit)
Microsoft Corporation         WSUS Microsoft Windows Offline Update                  11.1.1
                                               Utility
Symantec                               Endpoint Protection                         14.0.1 (64-bit)
Symantec                      Symantec Endpoint Protection Intelligent            20180116-002-
                                  Updater (File-Based Protection)                core3sdsv5i64.exe
Symantec                      Symantec Endpoint Protection Intelligent            20180115-040-
                                Updater (Network-Based Protection)            IPS_IU_SEP_14RU1.exe
Symantec                      Symantec Endpoint Protection Intelligent            20180108-003-
                                Updater (Behavior-Based Protection)             SONAR_IU_SEP.exe
Cerebrus                         Cerebrus FTP Server – Enterprise                  9.0.3.1 (64-bit)
Adobe                                         Acrobat                                     XI
Microsoft Corporation               Visual C++ Redistributable               vc_redist.x86.exe (32-bit)
RSA Security                  RSA BSAFE Crypto-C ME for Windows 32-                      4.1
                                                 bit
OpenSSL                                      OpenSSL                                  2.0.12
OpenSSL                                      OpenSSL                                  2.0.16
OpenSSL                                      OpenSSL                                  1.02d
OpenSSL                                      OpenSSL                                  1.02h
OpenSSL                                      OpenSSL                                  1.02k

COTS Hardware
Manufacturer                                        Hardware                         Model/Version
EMS Server
EMS Client or Standalone
Workstation
Innodisk                                USB EDC H2SE (1GB) for ExpressVote      DEEUH 1-01GI72AC1SB
                                                       1.0
Innodisk                                     USB EDC H2SE (16GB) for            DEEUH 1-16GI72AC1SB
                                                 ExpressVote 2.1
Delkin                                           USB Flash Drive                   512MB, 1 GB,
                                                                                  2 GB, 4 GB, 8 GB
Delkin                                      Validation USB Flash Drive                 16 GB
Delkin                                   USB Embedded 2.0 Module Flash          MY16MGFSY-RA000-D /
                                                       Drive                           16 GB
Delkin                                    Compact Flash Memory Card                     1 GB
Delkin                                    Compact Flash Memory Card                     6381
                                                  Reader/Writer


                                                                                                      Page 5 of 13
         Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 55 of 63

Delkin                                 CFAST Card                      2GB, 4GB
Lexar                           CFAST Card Reader/Writer            LRWCR1TBNA
CardLogix                              Smart Card               CLXSU128kC7/ AED C7
SCM Microsystems                    Smart Card Writer                  SCR3310
Avid                                  Headphones                        86002
Zebra Technologies             QR code scanner (Integrated)        DS457-SR20009
Symbol                          QR Code scanner (External)              DS9208
Dell                               DS450 Report Printer                S2810dn
Oki                                DS850 Report Printer             B431dn/B431d
OKI                           DS450 and DS850 Audit Printer         Microline 420
 APC                                   DS450 UPS                 Back-UPS Pro 1500
 APC                                   DS850 UPS               Back-UPS RS 1500 or Pro
                                                                         1500
Tripp Lite                   DS450 and DS850 Surge Protector          Spike Cube
Seiko Instruments                    Thermal Printer                  LTPD-347B
NCR/Nashua                             Paper Roll                        2320
Fujitsu                              Thermal Printer              FTP-62GDSL001/
                                                                   FTP-63GMCL153




                                                                                   Page 6 of 13
      Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 56 of 63


Configuration Diagrams
Configuration A




Configuration B




                                                                  Page 7 of 13
          Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 57 of 63

Configuration C




System Limitations
This table depicts the limits the system has been tested and certified to meet.
                                                                                  Limiting
System Characteristic               Boundary or Limitation                        Component
Max. precincts allowed in an        9,900
election

Max. ballot styles in an election   15,000


Max. candidates allowed per         10,000
election

Max. contests allowed in an         10,000
election

Max. number of parties allowed      General election: 75
                                    Primary election: 30

Max. District Types/Groups          25

Max. districts of a given type      250

Max. Contests allowed per ballot    500
style



                                                                                      Page 8 of 13
         Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 58 of 63


                                                                                Limiting
System Characteristic            Boundary or Limitation                         Component
Max. Reporting Groups in an      14
election

Max. candidates allowed per      230
contest

Max. “Vote For” per contest      230

Max. ballots per batch           1,500


Component Limitations:
Electionware
1. Electionware capacities exceed the boundaries and limitations documented for ES&S
     voting equipment and election reporting software. For this reason, ballot tabulator
     limitations define the boundaries and capabilities of Electionware system.
2. Electionware software field limits were calculated using default text sizes for ballot and
     report elements. Some uses and conditions, such as magnified ballot views or combining
     elements on printed media or ballot displays, may result in limits lower than those listed in
     the System Overview.
3. The Electionware Export Ballot Images function is limited to 250 districts per export.
4. Electionware is limited to the language special characters listed in the System Overview.
     Language special characters other than those on this list may not appear properly when
     viewed on equipment displays or reports.
5. The Straight Party feature must not be used in conjunction with the Single or Multiple
     Target Cross Endorsement features.
6. The ‘MasterFile.txt’ and the ‘Votes File.txt’ do not support results for elections that contain
     multiple sheets or multiple ExpressVote cards per voter. These files can be produced using
     the Electionware > Reporting > Tools > Export Results menu option. This menu option is
     available when the Rules Profile is set to “Illinois”.
Paper Ballot Limitations
1. The paper ballot code channel, which is the series of black boxes that appear between the
     timing track and ballot contents, limits the number of available ballot variations depending
     on how a jurisdiction uses this code to differentiate ballots. The code can be used to
     differentiate ballots using three different fields defined as: Sequence (available codes 1-
     26,839), Type (available codes 1-30) or Split (available codes 1-40).
2. If Sequence is used as a ballot style ID, it must be unique election-wide and the Split code
     will always be 1. In this case the practical style limit would be 26,000.
3. The ExpressVote activation card has a limited ballot ID based on the three different fields
     defined as: Sequence (available codes 1-16,300), Type (available codes 1-30) or Split
     (available codes 1-18).
ExpressVote
1. ExpressVote capacities exceed all documented limitations for the ES&S election
     management, vote tabulation and reporting system. For this reason, Election Management
     System and ballot tabulator limitations define the boundaries and capabilities of the

                                                                                       Page 9 of 13
          Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 59 of 63

    ExpressVote system as the maximum capacities of the ES&S ExpressVote are never
    approached during testing.
ExpressVote XL
1. ExpressVote XL capacities exceed all documented limitations for the ES&S election
    management, vote tabulation and reporting systems. For this reason, Election
    Management System and ballot tabulator limitations define the boundaries and
    capabilities of the ExpressVote XL system as the maximum capacities of the ES&S
    ExpressVote XL are never approached during testing.
2. ExpressVote XL does not offer open primary support based on the ES&S definition of Open
    Primary, which is the ability to select a party and vote based on that party.
3. ExpressVote XL does not support Massachusetts Group Vote.
4. ExpressVote XL does not support Universal Primary Contest.
5. ExpressVote XL does not support Multiple Target Cross Endorsement.
6. ExpressVote XL does not support Reviewer or Judges Initials boxes.
7. ExpressVote XL does not support multi-card ballots.
8. In a General election, one ExpressVote XL screen can hold 32 party columns if set up as
    columns or 16 party rows if set up as rows.
9. ExpressVote XL does not support Team Write-In.
ExpressTouch
1. ExpressTouch capacities exceed all documented limitations for the ES&S election
    management, vote tabulation and reporting systems. For this reason, Election
    Management System limitations define the boundaries and capabilities of the
    ExpressTouch system as the maximum capacities of the ES&S ExpressTouch are never
    approached during testing.
2. ExpressTouch does not offer open primary support, which is the ability to select a party
    and vote based on that party.
3. ExpressTouch does not support Massachusetts Group Vote.
4. ExpressTouch does not support Universal Primary Contest.
5. ExpressTouch does not support Multiple Target Cross Endorsement.
6. ExpressTouch does not support Team Write-In.
DS200
1. The ES&S DS200 configured for an early vote station does not support precinct level results
    reporting. An election summary report of tabulated vote totals is supported.
2. The DS200 storage limitation for write-in ballot images is 3,600 images. Each ballot image
    includes a single ballot face, or one side of one page.
3. Write-in image review requires a minimum 1GB of onboard RAM.
4. To successfully use the Write-In Report, ballots must span at least three vertical columns. If
    the column is greater than 1/3 of the ballot width (two columns or less), the write-in image
    will be too wide to print on the tabulator report tape.

Functionality
VVSG 1.0 Supported Functionality Declaration
Feature/Characteristic                                           Yes/No Comment
Voter Verified Paper Audit Trails
VVPAT                                                            No


                                                                                     Page 10 of 13
          Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 60 of 63


Feature/Characteristic                                                           Yes/No Comment
Accessibility
Forward Approach                                                                 Yes
Parallel (Side) Approach                                                         Yes
Closed Primary
Primary: Closed                                                                  Yes
Open Primary
Primary: Open Standard (provide definition of how supported)                     Yes   Configuration B only
Primary: Open Blanket (provide definition of how supported)                      No
Partisan & Non-Partisan:
Partisan & Non-Partisan: Vote for 1 of N race                                    Yes
Partisan & Non-Partisan: Multi-member (“vote for N of M”) board races            Yes
Partisan & Non-Partisan: “vote for 1” race with a single candidate and           Yes
write-in voting
Partisan & Non-Partisan “vote for 1” race with no declared candidates and        Yes
write-in voting
Write-In Voting:
Write-in Voting: System default is a voting position identified for write-ins.   Yes
Write-in Voting: Without selecting a write in position.                          Yes
Write-in: With No Declared Candidates                                            Yes
Write-in: Identification of write-ins for resolution at central count            Yes
Primary Presidential Delegation Nominations & Slates:
Primary Presidential Delegation Nominations: Displayed delegate slates           No
for each presidential party
Slate & Group Voting: one selection votes the slate.                             No
Ballot Rotation:
Rotation of Names within an Office; define all supported rotation methods        Yes
for location on the ballot and vote tabulation/reporting
Straight Party Voting:
Straight Party: A single selection for partisan races in a general election      Yes
Straight Party: Vote for each candidate individually                             Yes
Straight Party: Modify straight party selections with crossover votes            Yes
Straight Party: A race without a candidate for one party                         Yes
Straight Party: N of M race (where “N”>1)                                        Yes
Straight Party: Excludes a partisan contest from the straight party selection    Yes
Cross-Party Endorsement:
Cross party endorsements, multiple parties endorse one candidate.                Yes
Split Precincts:
Split Precincts: Multiple ballot styles                                          Yes
Split Precincts: P & M system support splits with correct contests and           Yes
ballot identification of each split
Split Precincts: DRE matches voter to all applicable races.                      Yes
Split Precincts: Reporting of voter counts (# of voters) to the precinct split   Yes   It is possible to list the
level; Reporting of vote totals is to the precinct level                               number of voters.
Vote N of M:



                                                                                                   Page 11 of 13
          Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 61 of 63


Feature/Characteristic                                                           Yes/No Comment
Vote for N of M: Counts each selected candidate, if the maximum is not           Yes
exceeded.
Vote for N of M: Invalidates all candidates in an overvote (paper)               Yes
Recall Issues, with options:
Recall Issues with Options: Simple Yes/No with separate race/election.           No
(Vote Yes or No Question)
Recall Issues with Options: Retain is the first option, Replacement              No
candidate for the second or more options (Vote 1 of M)
Recall Issues with Options: Two contests with access to a second contest         No
conditional upon a specific vote in contest one. (Must vote Yes to vote in
 nd
2 contest.)
Recall Issues with Options: Two contests with access to a second contest         No
                                                                       nd
conditional upon any vote in contest one. (Must vote Yes to vote in 2
contest.)
Cumulative Voting
Cumulative Voting: Voters are permitted to cast, as many votes as there          No
are seats to be filled for one or more candidates. Voters are not limited to
giving only one vote to a candidate. Instead, they can put multiple votes on
one or more candidate.
Ranked Order Voting
Ranked Order Voting: Voters can write in a ranked vote.                          No
Ranked Order Voting: A ballot stops being counting when all ranked               No
choices have been eliminated
Ranked Order Voting: A ballot with a skipped rank counts the vote for the        No
next rank.
Ranked Order Voting: Voters rank candidates in a contest in order of             No
choice. A candidate receiving a majority of the first choice votes wins. If no
candidate receives a majority of first choice votes, the last place candidate
is deleted, each ballot cast for the deleted candidate counts for the second
choice candidate listed on the ballot. The process of eliminating the last
place candidate and recounting the ballots continues until one candidate
receives a majority of the vote
Ranked Order Voting: A ballot with two choices ranked the same, stops            No
being counted at the point of two similarly ranked choices.
Ranked Order Voting: The total number of votes for two or more                   No
candidates with the least votes is less than the votes of the candidate with
the next highest number of votes, the candidates with the least votes are
eliminated simultaneously and their votes transferred to the next-ranked
continuing candidate.
Provisional or Challenged Ballots
Provisional/Challenged Ballots: A voted provisional ballots is identified but    Yes
not included in the tabulation, but can be added in the central count.
Provisional/Challenged Ballots: A voted provisional ballots is included in       Yes
the tabulation, but is identified and can be subtracted in the central count



                                                                                             Page 12 of 13
          Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 62 of 63


Feature/Characteristic                                                           Yes/No Comment
Provisional/Challenged Ballots: Provisional ballots maintain the secrecy of      Yes
the ballot.
Overvotes (must support for specific type of voting system)
Overvotes: P & M: Overvote invalidates the vote. Define how overvotes are        Yes
counted.
Overvotes: DRE: Prevented from or requires correction of overvoting.             Yes
Overvotes: If a system does not prevent overvotes, it must count them.           Yes
Define how overvotes are counted.
Overvotes: DRE systems that provide a method to data enter absentee              Yes
votes must account for overvotes.
Undervotes
Undervotes: System counts undervotes cast for accounting purposes                Yes
Blank Ballots
Totally Blank Ballots: Any blank ballot alert is tested.                         Yes
Totally Blank Ballots: If blank ballots are not immediately processed, there     Yes
must be a provision to recognize and accept them
Totally Blank Ballots: If operators can access a blank ballot, there must be a   Yes
provision for resolution.
Networking
Wide Area Network – Use of Modems                                                No
Wide Area Network – Use of Wireless                                              No
Local Area Network – Use of TCP/IP                                               No
Local Area Network – Use of Infrared                                             No
Local Area Network – Use of Wireless                                             No
FIPS 140-2 validated cryptographic module                                        Yes
Used as (if applicable):
Precinct counting device                                                         Yes   DS200, ExpressTouch,
                                                                                       ExpressVote HW2.1,
                                                                                       ExpressVote XL
Central counting device                                                          Yes   DS450 and/or DS850

Baseline Certification Engineering Change Order’s (ECO)
There are not any ECO’s certified with the voting system.




                                                                                                Page 13 of 13
        Case 2:16-cv-06287-PD Document 135 Filed 12/20/19 Page 63 of 63




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, I caused the foregoing Defendants’ Motion

for Leave to File Sur-reply in Opposition to Plaintiffs’ Motion to Enforce the Settlement

Agreement and memorandum of law in support thereof to be filed with the United States District

Court for the Eastern District of Pennsylvania via the Court’s CM/ECF system, which will

provide electronic notice to all counsel of record.

                                                       /s/ Mark Aronchick
                                                      Mark Aronchick
